Case 7-TESESEbFEKS P49 eee” ee it NVBBron B70 o0 0° hoes 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CARLOS MUNOZ,
ORDER OF DISMISSAL
Plaintiff,
-against- : Case No. 16 Civ. 6049 (NSR)
C.0. ROBENSON ELIEZER, et al.,

Defendants.

 

WHEREAS the Court issued an Opinion and Order dated March 20, 2018, dismissing all
claims asserted against defendants Dr. Bentivegna and Nurse McCarthy; and

WHEREAS the Court issued an Opinion and Order dated March 2, 2020, conditionally
dismissing all remaining claims against defendants Robenson Eliezer, Keith Chase, Jeffery
Benaim, Shaun Medina, and James G. Goehl pursuant to Federal Rule of Civil Procedure 25(a)(1)
(the “March 2, 2020 Order”); and

WHEREAS, the March 2, 2020 Order was served upon Plaintiff's next of kin Theresa
Munoz, and there has been no Motion for Substitution filed in the case;

NOW THEREOFRE, pursuant to the terms of the March 2, 2020 Order and Federal Rule
of Civil Procedure 25(a)(1), all remaining claims against defendants Robenson Eliezer, Keith
Chase, Jeffery Benaim, Shaun Medina, and James G. Goehl are dismissed. The Clerk is

respectfully directed to enter judgment and close the case.

 

Dated: White Plains, New York SO ORDERED: >
ay , 2020 ae
“A 7 or

erro : donereon S. ROMAN

Isic SONY” UNITED STATES DISTRICT JUDGE
DOCUMENT
ELECTRONICALLY

DOC #:
